Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2092
                      Lower Tribunal No. 13-2271 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

                   Millennium Radiology, LLC,
                 d/b/a Millennium Open MRI, etc.,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Chiaka
Ihekwaba, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before EMAS, HENDON and BOKOR JJ.

     PER CURIAM.
      We reverse and remand consistent with our recent decision in United

Automobile Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly

D175 (Fla. 3d DCA Jan. 12, 2022) (“Millennium’s ‘identity’ is not the same in

each of these cases against United Auto; Millennium draws its identity from

its assignor from case to case. The identity element of collateral estoppel,

therefore, is not satisfied.”).

      Reversed and remanded.




                                     2